



EXHIBIT 10.1


WERNER ENTERPRISES, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION




Independent members of the Board of Directors (the “Board”) of Werner
Enterprises, Inc. (the “Company”) receive annual cash retainers and restricted
stock awards summarized in the table below. Such fees were approved in January,
2020 by the Compensation Committee (the “Committee”) of the Board and became
effective April 1, 2020.
 
Fee or Retainer
 


Amount
 
 
 
Annual Cash Retainer for Board Membership
 
$50,000


 
 
 
Annual Cash Retainer for the Audit Committee Chair
 
$15,000


 
 
 
Annual Cash Retainer for the Compensation Committee Chair
 
$10,000


 
 
 
Annual Cash Retainer for the Nominating and Corporate Governance Committee Chair
 
$10,000


 
 
 
Annual Restricted Stock Award for Board Membership
 
$80,000





Cash compensation is paid in equal quarterly installments. Annual restricted
stock awards vest over a three-year period from the date of grant. Restricted
stock awards are granted pursuant to the terms of the Werner Enterprises, Inc.
Amended and Restated Equity Plan and the Form of Restricted Stock Award
Agreement, both of which are filed as exhibits to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2019. To the extent required by SEC
regulations, equity awards granted to the Company’s independent directors are
reported on Form 4 filings with the Securities and Exchange Commission.


We also reimburse each independent director at cost for all of their reasonable
out-of-pocket travel expenses incurred in connection with their attendance at
Board and Board committee meetings and for other reasonable out-of-pocket
expenses directly related to their Board and Board committee service.





